UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

MICI-IAEL LIGHTFOOT CIVIL ACTION

VERSUS

OLD REPUBLIC INSURANCE NO.: 17-|]0463-BAJ-RLB

COMPANY ET AL. clw 17-01809-BAJ-RLB
RULING AND ORDER

 

Before the Court is the Motion for Partial Summary Judgment (Doc. 41)
filed by Plaintiffs Michael Lightfoot, Eashan Jones, and Kishan Jones. No opposition

was filed For the reasons that follow, the Motion (Doc. 41) is GRANTED.

I. BACKGROUND

This is a car~accident case.1 (Doc. 41~1). lt arises from a rear-end collision on
I-20 in Caddo Parish, Louisiana. (Id. at 1| 1). Alvin Hurt was driving an 153-wheeler
in the left lane for his employer, Landstar Ranger, Inc. (Id.). Plaintiffs were travelling
in the right lane in an SUV. (Doc. 41-7 at p. 57). Hurt tried to change lanes but instead

struck the back of Plaintiffs’ SUV and caused it to crash. (Id.).

PlaintiH`s Sued Landstar Ranger for vicarious liability under Article 2320 of
the Louisiana Civil Code and Landstar Ranger’s liability insurer, Old Republic

Insurance Company, under Louisiana’s Direct Action Statute, Louisiana Revised

Statutes 22:1269. (Doc. 38).

 

1 'Phe Court’s jurisdiction is based on diversity of citizenship See 28 U.S.C. § 1332(a)(1).
1

Now, Plaintiffs move for partial summary judgment against Defendants on the
issues of liability and medical causation. (Doc. 41). PlaintiH`S contend that the
undisputed record evidence shows that Hurt caused the accident, that Hurt was in
the course and scope of his employment with Landstar Ranger at the time, and that

the accident was the “medical cause” of Plaintiffs’ injuries. (Doc. 41-1 at pp. 1-2).
II. LEGAL STANDARD

The Court will enter partial summary judgment in Plaintiffs’ favor if Plaintiffs
show that there is no genuine dispute as to any material fact and that they are
entitled to judgment on liability and medical causation as a matter of law. FED. R.
CIV. P. 56(a). The Court cannot grant partial summary judgment just because
Plaintifi`s’ motion is unopposed; Plaintiffs must point to the absence of a material
factual dispute. Hetzel v. Bethlehem Stee£ Corp., 50 F.3d 360, 362 n.3 (5th Cir. 1995).
In deciding if they have done So, the Court views facts and draws reasonable
inferences in Defendants’ favor. chn v. Ci£y of Southauen, Miss., 884 F.Bd 307, 309
(5th Cir. 2018). Because Defendants failed to file a response, Plaintiffs’ properly-

supported assertions of fact are undisputed. FED. R. CIV. P. 56(e)(2).
III. DISCUSSION

Plaintiffs contend that they are entitled to partial summary judgment against
Defendants on liability and medical causation because undisputed record evidence
confirms that Hurt’s negligence caused the accident and Plaintiffs’ damages

(Doc. 41).

An employer is liable for torts its employee commits in the course and scope of
his employment. LA. ClV. CODE art. 2320. lt is undisputed that Hurt was ill the course
and scope of his employment with Landstar Ranger when he decided to change lanes
and struck Plaintiffs’ SUV. (Doc. 41-1 at 1[ 1). So if Hurt was negligent, his negligence
is imputed to Landstar Ranger. See Orgeron ex rel. Orgeron v. McDonald, 93-1353, p.

4 (La. 7/5/94); 639 So. 2d 224, 226.

In Louisiana, “[e]very act whatever of man that causes damage to another
obliges him by whose fault it happened to repair it.” LA. CIV. CODE art. 2315. The
Court uses the duty-risk approach to decide whether to impose negligence liability-
Lem,onn v. Essen Lane Daiquf,ris, Inc., 2005-1095, p. 7 (La. 3f10f06); 923 So. 2d 627,
632. To establish Hurt’s negligence under the duty-risk approach, Plaintiff`s must
prove live elements:

(1) Hurt had a duty to conform his conduct to a specific standard;

(2) Hurt’s conduct failed to conform to that standard;

(3) Hurt’s substandard conduct was a cause in fact of Plaintiffs’
injuries;

(4) Hurt’s substandard conduct was a legal cause of Plaintiffs’
injuries; and

(5) Actual damages
Audler v. CBC In.nouis, Inc., 519 F.3d 239, 249 (5th Cir. 2008).

The first two elements are straightforward As a motorist, Hurt “owed a legal
duty to use reasonable care in the operation and control” of the 18-wheeler. Fontenot

v. Patterson Ins., 2009-0669, p. 11 (La. 10!20/09); 23 So. 3d 259, 268. Hurt breached

that duty when he caused the 18-whee1er to move into the right lane and strike

Plaintiffs’ SUV- (Doc. 41-7 at p. 57).

The third and fourth elements involve causation Plaintiff`s can establish
medical causation by “prov[ing] through medical testimony that it is more probable
than not that the [_post-accident] injuries were caused by the accident.” Moranto v.
Goodyeor Tire & Rubber Co., 94-2603, p. 3 (La. 2/20!95); 650 So. 2d 757, 759. Plaintiffs
do so here through the affidavits of Dr. Terry Madsen and Dr- David Wyatt.

(Docs. 41-4, 41-6).

Dr. Madsen attests that Plaintiff Michael Lightfoot’s treatment_including
pharmacology, massage therapy, and epidural steroid injections_was “directly made
necessary by the injuries Lightfoot sustained in the accident.” (Doc. 41-4 at 11 5). And
Dr. Madsen attests that the accident “caused the need for surgery”; in particular, “a

left knee arthroscopy with medial meniscectomy.” (Id. at 1[1[ 6-7).

Dr. Wyatt attests to the link between the accident and the treatment he
provided Plaintiffs Eashan Jones and Kishan Jones. (Doc. 41-6). Dr. Wyatt attests
that, as a result of the accident, Eashan Jones “sustained injuries to his cervical spine
and left hand” and Kishan Jones “sustained injuries to his lumbar spine and left leg.”
(Id. at 1|1[ 3-4). Dr. Wyatt further attests that the treatment he provided each “was

reasonable and directly made necessary” by the accident (Id. at 1|1| 6-9).

Having considered the afiidavits of Dr. Madsen and Dr. Wyatt, the Court
concludes that Plaintiffs have shown that it is more probable than not that the

injuries they claim result from the collision caused by Hurt’s negligence. See Moranto,

4

650 So. 2d at 759. Thus, Plaintiffs have established medical causation and shown the
absence of a material factual dispute as to Landstar Ranger’s vicarious liability for

Hurt’s negligence Quantum is the lone issue left to litigate.
IV. CONCLUSION
Accordingly,

IT IS ORDERED that the Motion for Partial Surnmary Judgment
(Doc. 41) filed by Plaintiffs Michael Lightfoot, Eashan Jones, and Kishan Jones is

GRANTED .

d~
Baton Rouge, Louisiana, this `5"'"day of February, 2019.

€lLQSl/~

JUDGE BRIANMACKSON
UNITED sTATEs DISTRICT COURT
MIDDLE DISTRICT oF LoUIsIANA

